DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art dose not disclose or suggest the claimed “sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-17 are allowable based upon their dependency thereof claim 1.
With regards to claim 18
The prior art dose not disclose or suggest the claimed “sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening” in combination with the remaining claimed elements as set forth in claim 1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schad et PG. Pub. No.: US 2017/0274570 A1 discloses a retaining pin for handling injection molded preforms includes a body including an internal body flow channel, and a plunger coupled to the body and movable relative to the body between advanced and retracted positions. The plunger includes an internal plunger flow channel. The plunger further includes a plunger abutment surface directed away from the body. The plunger is biased toward the advanced position and movable to the retracted position by engagement of the plunger abutment surface with an inner surface of a closed end of a preform when the preform and retaining pin are moved toward each other. The body flow channel and the plunger flow channel are in fluid communication when the plunger is in the retracted position. Fluid communication between the plunger flow channel and the body flow channel is inhibited when the plunger is in the advanced position. The fluid pressurization device can be a blower in fluid communication with one or more of the shell side chambers. In the example illustrated, the fluid pressurization device is an air blower that has an inlet for drawing air into the fluid pressurization device, and an outlet for expelling air from the fluid pressurization device, and provides a pressure differential between the inlet and the outlet. The fluid pressure at the outlet is greater than the fluid pressure at the inlet, and in the example illustrated, the fluid pressure at the outlet is greater than atmospheric pressure and the fluid , however is silent on sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening.
Quarre et al. US PATENT No.: US 9,227,188 B2 discloses the picker includes a main body, a back end, and a tip. The picker may be solid or may be a hollow tube having an inner chamber for holding a liquid, target analyte, or any other appropriate material. When the picker is a hollow tube, the picker may also include a liquid 108 within the inner chamber of the picker, where the liquid may be a solution, a buffer, a ferrofluid, or the like. The picker may be used to manipulate a target analyte. The target analyte may be manipulated, such as by moving, removal, or isolation, when the specific target analyte is in a vessel, such as a tube or a well, or on a slide. The target analyte can be isolated through the introduction of a force, thereby attracting or pulling the target analyte. The tip engages the target analyte for moving, removal, or isolation. The force may be created with suction or a pressure gradient, such as a vacuum. The back end may be connected to a pump, such as a vacuum pump, a lead screw, or a hand pump with a wheel, to aid in providing the force for moving, removal, or isolation. The picker may also include a light source, such as an LED, to illuminate an area in which the target analyte may be present. The light source may be located anywhere along the main body, including the back end and the tip. When the light source is , however is silent on sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening.
Alaruri WO 2012/012779 A2 discloses a pipettor for transferring liquids on an automated instrument, comprising a linear actuator; a piston enclosed within a barrel, the piston comprising a fluid tight seal with the inner wall of the barrel, the piston and the barrel cooperatively configured to allow movement of the piston within the barrel; and a compliant coupling interposed between the linear actuator and the piston, the compliant coupling having a first connecting feature affixing the compliant coupling to the linear actuator, a second connecting feature affixing the compliant coupling to the piston, and a compressible member interposed between the first connecting feature and the second connecting feature, the compliant coupling providing an attachment between the piston and the linear actuator, however is silent on sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening.

Kintzinger et al. PG. Pub. No.: US 2008/0166441 A1 discloses a molded article picker for a post-mold device and a related method for the use of the molded article picker for handling a molded article. The molded article picker includes a floating element being configured to be movable between an extended position and a retracted position and biased in the extended position. Furthermore, the molded article picker comprises a pressure structure extending through the floating element. The floating element is cooperable with the molded article to define a substantially enclosed volume including the pressure structure. The pressure structure is configured such that by evacuating the substantially enclosed volume the molded article is sealed to the floating element and the floating element is drawn into the retracted position, thereby transferring the molded article to the molded article picker, however is silent on sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening.
Gjerde et al. PG. Pub. No.: US 2005/0016921 A1 discloses various embodiments of the invention, the head pressure of the first column is adjusted at one or more points in the process, e.g., to address the head pressure issues discussed above. For example, the first head pressure of the first column can be adjusted between steps (d) and (f) to render the head pressure closer to a reference pressure, or equal or substantially equal to a reference head pressure. The reference head pressure can be any pressure desired to achieve the desired uptake or expulsion of liquid when the pump is actuated. The pressure can be predetermined, e.g., by determining the head , however is silent on sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening.
Camacho et al. US PATENT No.: US 6,702,990 B1 discloses a spot picker is comprised of a pipette and a disposable cutting tip. The pipette is comprised of a housing with a suction tube projecting from a lower end. An actuation button is positioned at the top end of the housing. The actuation button is connected to a piston inside the suction tube. A plunger attached to the piston has a lower end positioned outside the suction tube. The cutting tip is comprised of a hollow tube with an open proximal end attached to the suction tube. A compressible porous hydrophobic filter is securely but movably positioned within the hollow tube. The cutting tip cuts a gel spot when its open lower end is pushed into a sheet of gel. The plunger pushes the filter outward to discharge the gel spot from the cutting tip when the actuation button is fully depressed, however is silent on sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening.
Astle US PATENT No.: US 5,525,302 discloses a multiple sample transfer device which includes a plurality of hollow pistons disposed in a like number of cylindrical channels and connected to a moving plate to permit simultaneous movement of the pistons. At the lower end of each channel is a removable pipette tip. An apparatus is provided to bring a multiwell sample tray into operating engagement with the pipette tips. Flexible tubes are attached between the upper ends of the hollow pistons and a liquid reservoir. Clamping devices are provided to permit the selective pinching or opening of the tubes. When the tubes are pinched, the pistons can be used in either , however is silent on sealing fluid is selected to satisfy the condition given by: FDSF > FDBS wherein FDSF represents a force required to displace the sealing fluid within the bore; and wherein FDBS represents a force required to displace a fluid or material within a portion of the bore extending from the second side of the sealing fluid to an external side of the opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852